DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on November 15, 2021 to the non-final Office action of July 6, 2021 is acknowledged.  The Office action on the currently pending claims 1-3 and 6-15 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 7-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170004947) in view of Nishikawa (US 20070025042) and in further view of Ehrler (US 20160013631).
Regarding claim 1, Hong discloses (Figs.1-3):
A high-voltage fuse, comprising a temperature fuse device (100) and a high-voltage breaking device (200), wherein the temperature fuse device (100) and the high-voltage breaking device (200) are connected in parallel (See Fig.3 and [0029]); the high-voltage breaking device (200) comprises a fuse link (203), the fuse link (203) is an n-shaped structure (See Fig.2 and [0031]), and parallel segments (See Figure Below) of the fuse link (203) are arranged at both ends of the fuse link (203), respectively; and a melting point of the temperature fuse device (100) is lower than a melting point of the fuse link (203) ([0039] and/or [0040]: since all of the components are housed within the same housing, once outside temperature reaches the melting/fusing point of the temperature fuse device 100, the alloys 104 will melt, but current will still flow through the fuse link 203, which means that the fuse link 203 needs to have a higher melting/fusing point than the temperature fuse device 100); wherein the temperature fuse device (100) comprises a fusible alloy (104), wherein when a current passes through the fuse link (203), the fuse link (203) is configured to fuse by itself and be expanded by electric arc ([0033]: “An arc is inevitably generated”) ([0039]: at the tripping condition in which an overcurrent is flowing through the system, between the fuse link 203 and the fuse 300, only the fuse link 203 melts and generates arc), and wherein the fuse link (203) is surrounded by an arc-extinguishing medium that covers a transmission path of the electric arc (Arc-Extinguishing Medium covering Transmission Path of Electric Arc- [0031]: “the N-type cavity can be filled with arc extinguishing materials such as quartz sand”).

    PNG
    media_image1.png
    898
    763
    media_image1.png
    Greyscale

However, Hong does not disclose:
A resistance value of the temperature fuse device is lower than a resistance value of the fuse link.
Nishikawa however teaches (Fig.1):
A resistance value of the temperature fuse device (16) is lower than a resistance value of the fuse link (18) ([0021]: “The internal resistance of an electrosensitive fuse is higher than the internal resistance of a thermal fuse").

However, the above combination would still fail to explicitly teach:
Wherein the fuse link has a current carrying capacity set to be less than a rated current.
Ehrler however teaches (Fig.1):
Wherein the fuse link (4) has a current carrying capacity set to be less than a rated current ([0030]: “The continuous current capacity of the sacrificial element is designed to be lower than the nominal current rating of the system's overcurrent protection devices”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ehrler to further modify the device of modified Hong such that the fuse link has a current carrying capacity that is set less than a rated current, as claimed, in order to achieve the improved arc extinguishing protection as disclosed by Hong ([0039]) and to also further optimize the overall circuit protection capabilities (i.e., if the fuse link were to have a currently carrying capacity that is equal to or greater than the rated current, then the fuse device and/or the load attached to the fuse device are more vulnerable to additional undesired damage at the tripping condition. However, setting the current carrying capacity of the fuse link to be lower than the rated current will only 
Regarding claim 3, Hong further discloses:
Wherein a surface of the fusible alloy (104) is coated with a fluxing agent ([0030]: the fusing agent is the claimed “fluxing agent” that will coat a surface of each of the fusible alloys 104).
Regarding claim 7, Hong further discloses:
A left electrode piece (See Figure Below), a right electrode piece (See Figure Below) and an insulating casing (101 and 103), wherein, a first end of the temperature fuse device (100) is connected to the left electrode piece, and a second end of the temperature fuse device (100) is connected to the right electrode piece (Fig.2: in the assembled state, each end of the fusible alloys 104 of the temperature fuse device 100 is connected to the left and right electrode piece in order to define the closed circuit); a first end (204) of the high-voltage breaking device (200) is connected to the left electrode piece, and a second end (205) of the high-voltage breaking device (200) is connected to the right electrode piece (Figs.1 and 3: in the connected state, the ends 204,205 of the high-voltage breaking device 200 are connected to the left and right electrode piece via the fuses 100, 300 in order to define the closed circuit); the temperature fuse device (100) and the high-voltage breaking device (200) are packaged in the insulating casing (101 and 103); and the left electrode piece and the right electrode piece are extended out of the insulating casing (101 and 103) as lead-out ends (Left and Right Electrode Piece Extending out of the Insulating Casing as Lead-Out Ends: See Fig.1).

See next page→

    PNG
    media_image2.png
    576
    885
    media_image2.png
    Greyscale

Regarding claim 8, Hong further discloses:
Wherein, the insulating casing (101 and 103), the left electrode piece (See Figure of Claim 7), the right electrode piece (See Figure of Claim 7) and the high-voltage breaking device (200) enclose a breaking cavity (Fig.2: the casing 201 and plate 202 of the high-voltage breaking device 200 will define a cavity that will be interpreted as the "breaking cavity"), and the insulating casing (101 and 103), the left electrode piece, the right electrode piece and the temperature fuse device (100) enclose a fusing cavity (Fig.2: the casing 102 and the base 101 will define a cavity that will be interpreted as the "fusing cavity").
Regarding claim 9, Hong further discloses:
Wherein, the breaking cavity (Fig.2: the casing 201 and plate 202 of the high-voltage breaking device 200 will define a cavity that will be interpreted as the "breaking cavity") is filled with the arc-extinguishing medium ([0031]- "arc extinguishing materials such as quartz sand").

Wherein, each of the left electrode piece (See Figure of Claim 7) and the right electrode piece (See Figure of Claim 7) comprises an L-shaped connecting portion (105,106), and the L-shaped connecting portion (106) of the left electrode piece, the L-shaped connection portion (105) of the right electrode piece, and the temperature fuse device (100) are vertically welded (Fig.2 and [0030]: the fusible alloys 104 are welded in a vertical direction in order to couple to the L-shaped connecting portions 105,106).
Regarding claim 15, Hong further discloses:
Wherein, the right electrode piece (See Figure of Claim 7) and the left electrode piece (See Figure of Claim 7) are in a mirror image relationship (See Figs.1-2).

Claims 2, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170004947), Nishikawa (US 20070025042), and Ehrler (US 20160013631) as applied to claims 1 and 3 above, and further in view of Karnes (US 6873243).
Regarding claim 2, modified Hong does not teach:
Wherein, the high-voltage breaking device further comprises a breaking insulating stopper provided between the parallel segments of the fuse link.
Karnes however teaches (Figs.3D-F):
A breaking insulating stopper (355) provided between the parallel segments (315 and 318) of the fuse link (250).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of Hong such that the high-voltage breaking device further comprises a 
Regarding claims 6 and 11-12, modified Hong does not teach:
Wherein, the fusible alloy is an n-shaped structure, parallel segments of the fusible alloy are arranged at both ends of the fusible alloy, respectively, and a fusing insulating stopper is provided between the parallel segments of the fusible alloy.
Karnes however teaches (Figs.3D-F):
Wherein, the fusible alloy (250) is an n-shaped structure (See Fig.3D: the fusible alloy is substantially n-shaped), parallel segments (315 and 318) of the fusible alloy (250) are arranged at both ends (See Fig.3D: the parallel segments 315,318 are at both ends to define the n-shape) of the each fusible alloy (250), respectively, and a fusing insulating stopper (355) is provided between the parallel segments (315 and 318) of the fusible alloy (250).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Karnes to further modify the device of modified Hong such that each of the fusible alloys is an n-shaped structure with parallel segments at both ends of each of the fusible alloys with a fusing insulating stopper provided between the parallel segments of each of the fusible alloys, as respectively claimed in claims 6 and 11-12, in order further improve the arc dissipation capabilities of the temperature fuse device due to the breaking insulating stopper insulating the parallel segments from each other and impeding the arc as taught by Karnes (Col.8 Lns.54-61).
See next page→
Response to Arguments

Applicant’s arguments filed on November 15, 2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above). 
However, regarding Applicant’s argument that neither the Hong nor Nishikawa reference teaching “wherein when a current passes through the fuse link, the fuse link is configured to fuse by itself and be expanded by an electric arc, and wherein the fuse link is surrounded by an arc-extinguishing medium that covers a transmission path of the electric arc” as now claimed in amended claim 1, the Office respectfully disagrees and directs Applicant’s attention to figures 1-2 and paragraphs [0031] and [0039] of the Hong reference.  Paragraph [0031] of Hong teaches an arc extinguishing material that fills up the cavity formed by the fuse 200 and that the fuse link 203 produces an arc when the fuse link 203 melts, and thus properly discloses “wherein the fuse link is surrounded by an arc-extinguishing medium that covers a transmission path of the electric arc”. Paragraph [0039] of Hong teaches that when the overcurrent flows between the fuse link 203 and the fuse 300, the fuse link 203 melts by itself and forms an arc, and thus teaching “wherein when a current passes through the fuse link, the fuse link is configured to fuse by itself and be expanded by an electric arc” as claimed in amended claim 1.
The Office further directs Applicant’s attention to page 10, lines 10-23 of Applicant’s specification.  The aforementioned section explicitly states that the fuse link (207) melts by itself only after the fusible alloy (205) of the temperature fuse melts first, which is identical to the performance described in paragraph [0031] of the Hong reference. As noted above, the fuse link (203) of the Hong reference melts by itself only after the fusible alloy (104) of the temperature 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835